DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, and 11-14 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2017/0166399 to Stubbs et al. (Stubbs).  In regards to claims 1 and 11, Stubbs discloses an automated guided vehicle (see Fig. 7) and method of using the same, said vehicle comprising: 
a frame (410) forming a payload area (see Figs. 4-5; ¶ [0053-0054] for describing mobile drive units with docking heads or platforms for moving containers); 
a vacuum case transfer mechanism (760
a friction case transfer mechanism (720) that is configured to grip the case and at least cooperate with the vacuum case transfer mechanism to effect transfer of the case to the payload area(see ¶ [0069] for describing a plurality of end arm tools for grasping and transferring inventory). 

In regards to claim 2, Stubbs further discloses that the vacuum case transfer mechanism (760) includes one or more of a vacuum suction cup and a vacuum suction pad. See Fig. 7.

In regards to claim 3, Stubbs further discloses that the friction case transfer mechanism (720) includes one or more of a driven roller, a conveyor belt, and actuable gripping members. See Fig. 7.

In regards to claim 4, Stubbs further discloses that the friction case transfer mechanism (720) includes actuable gripping members that pivot to engage one or more sides of the case. See Fig. 7.

In regards to claim 6, Stubbs further discloses that the vacuum case transfer mechanism (760) includes a vacuum gripping member configured to extend from and retract into the payload area. See Fig. 1.

In regards to claim 7, Stubbs further discloses that the friction case transfer mechanism (720) includes a friction gripper configured to extend from and retract into the payload area. See Fig. 1. 

In regards to claim 8, Stubbs further discloses that the vacuum case transfer mechanism (760) includes a vacuum gripping member configured to extend and retract relative to the frame; and the friction case transfer mechanism (720) includes a friction gripper configured to extend and retract relative to the frame; where the vacuum gripping member is configured to extend and retract relative to See ¶ [0069] (describing a plurality of end of arm tools for grasping and transferring inventory). 

In regards to claim 12, Stubbs further discloses that the friction case transfer mechanism (720) and the vacuum case transfer mechanism (760) cooperate with each other so as to transfer the case to the payload area substantially regardless of any loss of suction between the vacuum case transfer mechanism and the case. See ¶ [0069] (describing a plurality of end of arm tools for grasping and transferring inventory)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, and 15 are rejected under § 103 as being obvious over Stubbs, supra, as applied to claims 4, 1, 1, and 11, in view of US Pat. No. 9,120,622 to Elazary et al. (Elazary).  In regards to claims 5 and 15, Stubbs
Although Stubbs does not explicitly disclose the limitation, such a feature is found in the prior art.  In fact, Elazary teaches automated guided vehicles wherein the actuable gripping members are configured to position the case relative to a centerline of the payload area. See Figs. 6-7 (depicting robotic arms transferring objects into the middle of the receiving area).
Thus, it would have been obvious to modify the vehicles of Stubbs with transfer control feature of Elazary in order to place objects being transported into a safe position on the receiving area.

In regards to claim 10, Elazary further discloses that the vacuum case transfer mechanism includes a vacuum gripping member configured to extend and retract relative to the frame; the friction case transfer mechanism includes a friction gripper configured to extend and retract relative to the frame; and the automated guided vehicle further comprises a lift axis drive configured to lift one or more of the vacuum gripping member and the friction gripper relative to the frame. See Figs. 2, 7.

Claim 9 is rejected under § 103 as being obvious over Stubbs, supra, as applied to claim 1, in view of EP 2441709 to Prospect (Prospect).  In regards to claim 9, Stubbs discloses all limitations of the claimed invention but for the friction case transfer mechanism comprising a friction gripper and a resilient coupling configured to bias the friction gripper towards a centerline of the payload area. 
Although Stubbs does not explicitly disclose these limitations, such features are found in the prior art.  In fact, Prospect teaches a picking robot wherein the friction case transfer mechanism comprises: a friction gripper; and a resilient coupling configured to bias the friction gripper towards a centerline of the payload area. See Figs. 2-4; ¶¶ [0015-0016], [0019].
Thus, it would have been obvious to modify at least one end of arm tool of Stubbs with the robotic gripper of Prospect in order to securely grasp and transfer inventory.

Claims 16-20 are rejected under § 103 as being obvious over Elazary in view of Prospect, supra.  In regards to claim 16, Elazary discloses a method of transferring cases with an automated guided vehicle, the method comprising: 
providing cases on a storage shelf, where the cases are positioned relative to each other on the storage shelf in a tightly packed storage density (see Col. 4, ll. 35-55 for describing a process for pulling objects from storage shelves using a pull motor to extend the suction assembly towards  a target item until it makes contact); and
vacuum-coupling a case to a vacuum case transfer mechanism of the automated guided vehicle to expose sides of the coupled case (see 4:35-55 for describing a process for pulling objects from storage shelves using a pull motor to extend the suction assembly towards  a target item until it makes contact). 
Although Elazary does not explicitly disclose gripping at least the lateral sides of the coupled case with a friction case transfer mechanism of the automated guided vehicle, such a feature is found in the prior art.  In fact, Prospect teaches a picking robot method comprising gripping at least the lateral sides of the coupled case with a friction case transfer mechanism of the automated guided vehicle. See ¶¶ [0008], [0015-0016], [0019].
Thus, it would have been obvious to modify at least one end of arm tool of Stubbs with the robotic gripper of Prospect in order to securely grasp objects before transferring them.

In regards to claim 17, Prospect further discloses that the friction case transfer mechanism and the vacuum case transfer mechanism cooperate with each other so as to transfer the case to the payload area substantially regardless of any loss of suction between the vacuum case transfer mechanism and the case. See ¶¶ [0008], [0015-0016], [0019].

In regards to claim 18, Prospect further discloses that the case is gripped by the vacuum case transfer mechanism by one or more of a vacuum suction cup and a vacuum suction pad. See ¶¶ [0008], [0015-0016], [0019]. 

In regards to claim 19, Prospect further discloses that the case is gripped by the friction case transfer mechanism by one or more of a driven roller, a conveyor belt, and actuable gripping members. See ¶¶ [0008], [0015-0016], [0019]. 

In regards to claim 20, Prospect further discloses that the method further comprises positioning the case relative to a centerline of the payload area with the actuable gripping members. See ¶¶ [0008], [0015-0016], [0019].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/KYLE O LOGAN/Primary Examiner, Art Unit 3651